                                               U.S. Department of Justice

                                               United States Attorney
                                 5/25/2021     Southern District of New York

                                               United States District Courthouse
                                               300 Quarropas Street             The parties' request to adjourn the
                                               White Plains, New York 10601 Status Teleconf. from May 24,

                                                                         2021 until July 20, 2021 at 3:00
                                               May 25, 2021              pm or, alternatively, July 22, 2021
                                                                         at 3:00 pm is granted. The Clerk of
BY CM/ECF and Electronic Mail                                            Court requested to terminate the
                                                                         motion (doc. 40).
The Honorable Nelson S. Román                                            Dated: May 25, 2021
United States District Judge
Southern District of New York
300 Quarropas Street
New York, New York 10601

      Re:    United States v. Fernando Fuentes-Reyna and Victor Guzman,
             19 Cr. 736 (NSR)

Dear Judge Román:

      The Government writes respectfully, on behalf of all parties, to request an ad-
journment of the status conference scheduled for yesterday, May 24, 2021, or, in the
alternative, for today, May 25, 2021. 1

       On April 27, 2021, the Court adjourned the status conference then scheduled
for April 29, 2021, to May 24, 2021, or, in the alternative, May 25, 2021. (Docket
Entry 34). On May 14, 2021, the Court excluded time, pursuant to the Speedy Trial
Act, 18 U.S.C. § 3161(h)(7)(A), through today. (Docket Entry 36).

        The parties believe they have arrived at dispositions in principle. Indeed, just
today, the Court made CARES Act findings to allow defendant Victor Guzman to en-
ter a plea remotely. (Docket Entry 39). The Government expects that that plea will
be scheduled shortly, and that defendant Fernando Fuentes-Reyna will also seek a
plea hearing shortly. If the parties appeared, they expect they would ask for an ad-
journment in order to continue those discussions and to arrange such pleas. Accord-
ingly, in order to preserve judicial resources, and minimize unnecessary travel during
the pendency of various emergency orders, the parties respectfully request that to-
morrow’s conference be adjourned for approximately one month. The Court’s Court-
room Deputy has indicated that the Court is available for a status conference—if one


1The parties communicated with the Court’s Courtroom Deputy, who informed the
parties that, in anticipation of this request, the parties did not have to appear for the
scheduled status conference.
Hon. Nelson S. Román
May 25, 2021
Page 2 of 2

remains necessary—on July 20, 2021, at 3:00 pm or, in the alternative, July 22, 2021,
at 3:00 pm.

       Accordingly, the Government respectfully requests that the status conference
be adjourned to July 20, 2021, at 3:00 pm or, in the alternative, July 22, 2021, at 3:00
pm.

       Additionally, the ends of justice served by granting a continuance outweigh the
best interests of the public and the defendants in a speedy trial, because, among other
things, it will allow defense counsel to review discovery with their clients, determine
what pre-trial motions, if any, to make and prepare such motions, prepare for trial,
engage in disposition discussions, and likely enter guilty pleas. Accordingly, the Gov-
ernment respectfully requests that time be excluded pursuant to the Speedy Trial
Act, 18 U.S.C. § 3161(h)(7)(A), though July 22, 2021, or such other date that this
Court sets for the adjourned conference. Defense counsel have consented to such an
exclusion of time. I have attached a proposed order excluding time.

      Please feel free to contact me with any questions or issues.

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               United States Attorney


                                        By:    ___________________________________
                                                ___________
                                                          ______
                                                              _________________
                                                              __
                                               Michael
                                                    aeel D. M
                                                 ichae
                                                    a       Maimin
                                                             aimin
                                               Assistant United States Attorney
                                               (914) 993-1952

cc:   Lawrence John Sheehan, Esq. (by electronic mail and CM/ECF)
      Michael K. Burke, Esq. (by electronic mail and CM/ECF)




                                           2
